 



EXHIBIT 10(c)
NATIONAL COLLECTIVE BARGAINING AGREEMENT
By and Between:
LIZ CLAIBORNE, INC.
AND
UNITE HERE
Effective: June 1, 2006
Expires: May 31, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 :
  UNION RESPONSIBILITY   - 2 -
 
       
ARTICLE 2:
  BARGAINING UNIT AND UNION RECOGNITION   - 2 -
 
       
ARTICLE 3:
  UNION MEMBERSHIP   - 3 -
 
       
ARTICLE 4:
  EMPLOYER’S OBLIGATIONS   - 4 -
 
       
ARTICLE 5:
  AFTER ACQUIRED AND NEW FACILITIES   - 5 -
 
       
ARTICLE 6:
  TRIAL PERIOD   - 8 -
 
       
ARTICLE 7:
  HIRING RATES AND MINIMUM WAGE SCALES   - 8 -
 
       
ARTICLE 8:
  CHANGE IN LEGAL MINIMUMS   - 9 -
 
       
ARTICLE 9:
  COST OF LIVING ADJUSTMENT   - 9 -
 
       
ARTICLE I0:
  JOB SECURITY/HANDLING AND DISTRIBUTION OF PRODUCT   - 10 -
 
       
ARTICLE 11:
  CHANGE IN PAY SYSTEMS   - 10 -
 
       
ARTICLE 12:
  WAGE INCREASES   - 11 -
 
       
ARTICLE 13:
  CHECK-OFF   - 11 -
 
       
ARTICLE 14:
  NO DISCRIMINATION   - 12 -
 
       
ARTICLE 15:
  EMPLOYMENT STANDARDS   - 12 -
 
       
ARTICLE 16:
  HEALTH AND SAFETY   - 13 -
 
       
ARTICLE 17:
  HOURS OF WORK AND OVERTIME   - 14 -
 
       
ARTICLE 18:
  TEMPORARY EMPLOYEES   - 15 -
 
       
ARTICLE 19:
  HOLIDAYS, PERSONAL DAYS/PAID TIME OFF AND SICK DAYS   - 16 -
 
       
ARTICLE 20:
  BEREAVEMENT LEAVE   - 17 -
 
       
ARTICLE 21 :
  SHOP STEWARD   - 17 -
 
       
ARTICLE 22:
  SENIORITY/LAYOFF   - 17 -
 
       

- i -



--------------------------------------------------------------------------------



 



         
ARTICLE 23:
  WORK ASSIGNMENTS   - 18 -
 
       
ARTICLE 24:
  DISCHARGES   - 18 -
 
       
ARTICLE 25:
  LEAVES OF ABSENCE   - 18 -
 
       
ARTICLE 26:
  TIME CLOCK   - 20 -
 
       
ARTICLE 27:
  RIGHT TO VISIT SHOP   - 20 -
 
       
ARTICLE 28:
  EMPLOYEE BENEFIT FUNDS   - 21 -
 
       
ARTICLE 29:
  DISABILITY   - 27 -
 
       
ARTICLE 30:
  GRIEVANCES AND ARBITRATION   - 27 -
 
       
ARTICLE 31:
  NO STRIKE/NO LOCKOUT PLEDGES   - 29 -
 
       
ARTICLE 32:
  NO REDUCTION OF WAGES OR OTHER BENEFITS   - 29 -
 
       
ARTICLE 33:
  STRUCK WORK-LABOR DISPUTE CROSSING PICKET LINES   - 30 -
 
       
ARTICLE 34:
  TEMPORARY APPOINTMENT TO UNION STAFF   - 30 -
 
       
ARTICLE 35:
  CONFORMITY TO LAW   - 30 -
 
       
ARTICLE 36:
  JURY DUTY   - 31 -
 
       
ARTICLE 37:
  UNION ACTIVITIES   - 31 -
 
       
ARTICLE 38:
  JOINT LABOR-MANAGEMENT COMMITTEE   - 31 -
 
       
ARTICLE 39:
  VACATIONS   - 32 -
 
       
ARTICLE 40:
  CUTTING   - 32 -
 
       
ARTICLE 41:
  REPORTING PAY   - 32 -
 
       
ARTICLE 42:
  NO WAIVER   - 32 -
 
       
ARTICLE 43:
  MANAGEMENT RIGHTS   - 33 -
 
       
ARTICLE 44:
  DURATION OF AGREEMENT   - 33 -

- ii -



--------------------------------------------------------------------------------



 



     THIS AGREEMENT is made and entered into as of June 1, 2006 by and between
LIZ CLAIBORNE, INC., (hereinafter designated as the “Company”) and UNITE HERE
(hereinafter designated as the “Union” or “UNITE HERE”).
W I T N E S S E T H :
     WHEREAS, the Company is engaged in an integrated process of production,
handling and distribution of garments; and
     WHEREAS, the Employer owns or leases and operates several distribution
centers and samplerooms in which the Union represents the majority of the
employees employed by the Employer, and the Employer recognizes the Union as the
exclusive bargaining representative of its warehouse and sampleroom employees;
and
     WHEREAS, the various distribution centers and samplerooms have been
governed by separate collective bargaining agreements covering individual
facilities; and
     WHEREAS, to provide uniformity of conditions and ease of administration,
the parties choose to consolidate the separate bargaining units and collective
bargaining agreements into a national multi-plant agreement, to be supplemented
by local agreements covering specific facilities; and
     WHEREAS, the parties desire to cooperate in establishing conditions which
will tend to secure a living wage, fair conditions and standards of employment
and to provide for a fair and peaceful adjustment of all disputes so as to
secure uninterrupted operation of work.
     NOW, THEREFORE, the parties hereto agree as follows:

- 1 -



--------------------------------------------------------------------------------



 



ARTICLE 1: UNION RESPONSIBILITY
     The Union shall have the sole responsibility for administering and
enforcing this Agreement and for obtaining compliance with its terms. The sole
persons authorized or having the power to act as agents of the Union, or to bind
the Union legally with respect to matters arising out of this Agreement or
arising out of the relations between the Employer and the Union, or to subject
the Union to any liability whatever by reason of any acts or omissions is the
President of the Union and the managers of the signatory Locals thereof or such
substitute or additional persons as the Union may hereafter formally designate
by written notice to the Employer. The Union shall not be responsible for the
acts or omissions of any other person, including members and employees of the
Union.
ARTICLE 2: BARGAINING UNIT AND UNION RECOGNITION
     2.1 The scope of the bargaining unit covers the following distribution
centers and samplerooms presently located at:
HQ 1 — 1 Claiborne Avenue, North Bergen, NJ
1441 Broadway and 240 West 40th Street, New York, New York
Mt. Pocono 1 and 2 — 1 Liz Way, Mt. Pocono, Pennsylvania,
Cosmetics — 120 Herrod Boulevard, Dayton, New Jersey
Jewelry — 1 Powder Hill Road, Lincoln, RI
     2.2 The bargaining unit consists of all distribution center and sampleroom
employees, including cutters and related crafts, and all housekeeping department
employees employed by the Employer at the covered facilities. Local supplemental
agreements may further define the

- 2 -



--------------------------------------------------------------------------------



 



bargaining unit at specific facilities. It is agreed that the Union represents a
majority of said employees and that during the term of this Agreement the Union
shall be the sole and exclusive bargaining representative of all employees in
the bargaining unit as hereinabove described. Office, clerical, supervisory and
executive employees, as well as any employees who may be employed at the retail
facility at any location, are excluded from the provisions hereof.
     2.3 “Workers” or “employees” as used in this Agreement means those
employees covered by the bargaining unit as well as those who may be hereinafter
included.
     2.4 This Agreement shall be the National Agreement. There shall be
Supplemental Agreements which govern certain terms and conditions of employment
at individual facilities. In case of conflict between this National Agreement
and a Supplemental Agreement, the Supplemental Agreement shall govern. Any
dispute unresolved as to whether a conflict exists between the National and a
Supplemental Agreement or whether a particular dispute is subject to resolution
under the provisions of the National or a Supplemental Agreement shall be
subject to arbitration pursuant to Article 30 of this National Agreement.
ARTICLE 3: UNION MEMBERSHIP
     3.1 Good standing membership in the Union shall be a condition of
employment with the Employer for all bargaining unit employees who have such
membership on the date of execution of this Agreement; it shall also be a
condition of employment with the Employer for all other bargaining unit
employees on and after the thirtieth (30th) day following the execution or
effective date of this Agreement, or on or after the thirtieth (30th) day
following the beginning of their employment, whichever is the later. If the
foregoing is prohibited by law, then at the

- 3 -



--------------------------------------------------------------------------------



 



corresponding time all employees shall be required as a condition of employment
(unless prohibited by law) to pay to the Union a service charge to reimburse it
for the cost of negotiating and administering this agreement.
     3.2 Good standing membership in the Union for purposes of this Article
means such membership in the Union through membership in any affiliate of UNITE.
     3.3 In the event that paragraph 3.1 may not be lawfully applied, all
employees shall be informed by the Employer of the existence of this Agreement
and the terms thereof and shall be advised by the Employer that, in its opinion,
good labor-management relations are and will be best served and promoted if such
employees become and remain members of the Union. The Employer agrees to
implement and promote this provision by posting copies of the following notice
near all time clocks and in other prominent places such as bulletin boards in
its facilities:
“NOTICE TO ALL EMPLOYEES”
     This plant is being operated under the terms of an agreement with UNITE
HERE. All wages, hours and other conditions of employment are regulated by the
terms of this agreement.
     Good labor management relations will be best served and promoted, in our
opinion, if all our employees covered by this agreement become and remain
members of this Union.
Signed:
Name of Employer:
ARTICLE 4: EMPLOYER’S OBLIGATIONS
     All of the terms and provisions of this Agreement shall be binding upon the
Employer and upon its subsidiaries, successors and assigns. In the event the
Employer sells or transfers its business to another, it shall nevertheless
continue to be liable for the complete performance of

- 4 -



--------------------------------------------------------------------------------



 



the terms and provisions of this Agreement by the purchaser or transferee until
the purchaser or transferee expressly, in writing, assumes such performance and
agrees to be fully bound by the terms and provisions of this Agreement.
ARTICLE 5: AFTER ACQUIRED AND NEW FACILITIES
     5.1 This Article applies only to facilities, not including retail stores,
in the United States and Canada and in no manner affects the Employer’s rights
regarding the assignment of work as set forth in See. 10.3 of the collective
bargaining agreement enabling the Employer to assign any work to whichever
facility it chooses.
     5.2 The Employer agrees to give the Union the address of facilities it
opens or acquires plus a list of those classifications covered by this agreement
that are (or will be) employed in such facilities as early in the process of
acquisition or opening as possible.
     5.3 When the Employer acquires a new facility by merger, acquisition or
consolidation, it shall advise the Union within one (1) year after such merger,
acquisition or consolidation whether the facility will be maintained by the
Employer or disposed of in some fashion. If the facility is to be shut down, the
Employer is obligated to commence to close the facility by taking substantial
steps towards that end (such as the issuance of WARN notices, the announcement
of a firm closure date, or the removal of substantial product) within two
(2) years from the date the facility was acquired. In any event, from the time
the Employer acquires such facility, it shall not engage, directly or
indirectly, in any anti-union discussions or activities, nor shall the Union
disparage the Employer, its products, practices or policies should it have any
contact with the employees.
     5.4 The parties agree that the time limits set forth in See. 5.3 above are
outside limits

- 5 -



--------------------------------------------------------------------------------



 



     and in the spirit of cooperation the employer agrees to notify the Union
promptly after a decision is made to either retain or dispose of an acquired
facility.
     5.5 With respect to newly opened facilities or acquired facilities where
the Employer has notified UNITE HERE that it will maintain such facility or
facilities, the Employer shall be neutral and shall not oppose the Union’s
organizing efforts directly or indirectly.
     5.5.1 The Employer shall recognize the Union when it demonstrates majority
support through signed authorization cards. If the facility is in the United
States, the bargaining unit shall be constituted as set forth in Sec. 2.2 of
this Agreement. If the facility is in Canada, the bargaining unit shall be
mutually agreed upon or, absent agreement, constituted as set forth in the
Canadian National Collective Labour Agreement between Liz Claiborne (Canada)
Ltd. and UNITE HERE. A mutually agreeable neutral, or, absent agreement, an
Arbitrator designated in this Agreement shall determine whether the Union has
obtained majority support. The Employer waives its right to resolve the
representation issue through the NLRB processes.
     5.5.2 Upon request of the Union, the Employer shall provide access to the
Union to communicate with employees concerning representation in non-work areas
at non-work times. The Union and its representatives shall not disparage the
Employer, its products, practices, or policies.
     5.5.3 Any dispute arising from this provision shall be resolved through
final and binding arbitration as set forth in this Agreement.
     5.5.4 At the earliest time permitted by law, the parties shall meet and
confer regarding terms of employment to be set forth in any collective
bargaining agreement

- 6 -



--------------------------------------------------------------------------------



 



to be negotiated by the parties covering the facility. The arbitrator is
authorized to award appropriate relief if the Union fails to meet and confer,
including relieving the Employer of its obligations under this article if the
Union’s failure is egregious.
     5.5.5 In the case of a facility where the bargaining unit is projected to
consist of 100 or less employees when fully integrated in the Employer’s
operations, the expiration date shall be the same as the expiration date of the
National Agreement. In all other instances, the parties will agree upon a
termination date as part of the negotiations for a collective bargaining
agreement.
     5.6 In those instances where the Employer acquires Companies whose
distribution facilities are operated by third parties that do not have a
collective bargaining relationship with UNITE HERE or any of its affiliates, and
who under the provisions of the second paragraph of Sec. 10.2 are required to
have a collective bargaining relationship with UNITE HERE or an affiliate
thereof, the Employer shall assign such work to its existing UNITE HERE
facilities or assign the work to a third party in accordance with the terms of
Article 10.
     5.7 Nothing contained herein shall require the Employer to violate the law
or any binding legal or contractual obligation.
     5.8 The parties affirm their commitment to the free choice of employees
concerning unionization. Neither party shall interfere with, restrain or coerce
employees in the exercise of their rights to support, or to not support,
unionization.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE 6: TRIAL PERIOD
     The first thirty (30) calendar days of employment for newly- hired
employees shall be deemed their trial period during which time they may be
discharged without regard to cause. The trial period may be extended for another
fourteen (14) calendar days with the written consent of the Union. Upon the
expiration of the trial period, the newly-hired employee will be deemed a
regular employee. The trial period shall not be abused by the Employer and any
claim of abuse shall be the subject of arbitration hereunder.
ARTICLE 7: HIRING RATES AND MINIMUM WAGE SCALES
     7.1 The hiring rates in effect in the various facilities and job
classifications, if any shall be set forth in the local Supplemental Agreements.
     7.2 All hiring rates at all facilities covered by this agreement shall
increase $0.25 per hour effective, May 28, 2006, $0.25 per hour effective,
June 3, 2007, and an additional $0.25 per hour effective June l, 2008. The
hiring rates may not be decreased. They may increase only upon mutual agreement
of the parties.
     7.3 Upon satisfactory completion of the trial period, an employee shall
receive an additional $0.50 per hour.
     7.4 All employees who have completed their trial period as of May 28, 2006
shall receive at least $0.25 an hour above the newly-established minimum wage
rate in Paragraph 7.3. Employees who are in their trial period on May 28, 2006
shall receive the greater of the wage increase effective on May 28, 2006 or
$0.50 above the May 28, 2006 hiring minimum, but not both.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE 8: CHANGE IN LEGAL MINIMUMS
     If, during the term of this Agreement, a new applicable federal or state
minimum wage law is enacted or becomes effective which increases the applicable
minimum wage hereunder, then the minimum wage set forth herein shall be
automatically increased so that such minimum wage shall be no less than 15%
above any newly-established state or federally mandated legal minimum.
ARTICLE 9: COST OF LIVING ADJUSTMENT
     Should the cost of living, as reflected in the U.S. Consumer Price Index
for the period of June 2006 through November 2007 increase ten (10%) percent
over the Consumer Price Index for May 2006, as published in June 2006, then the
regular hourly wages of all employees shall be increased ten cents ($0.10) per
hour. Additionally, hourly increases of five cents ($0.05) per hour shall be
paid for each additional increase in the cost of living of one-half of one
percent (.5%). Cost of living increases payable under this provision shall not
exceed twenty-five cents ($0.25) per hour. Rises in the Consumer Price Index
shall be measured over an eighteen (18) month period, as set forth above, by
utilizing the consumer Price Indices for the Urban Wage Earners and Clerical
workers, U.S. Cities, Average, printed and released in the months of July 2006
through December 2007. Wage increases due hereunder shall be effective
January 4, 2008.

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE 10: JOB SECURITY/HANDLING AND DISTRIBUTION OF PRODUCT
     10.1 No employee shall be involuntarily permanently laid off as a direct
result of the Employer’s use of a third party contractor to distribute its
product.
     10.2 To protect the job security of the employees of the Employer and to
preserve labor standards among workers who are employed in the integrated
process of production of the Employer’s garments, the parties agree to the
following:
     In the event the Employer engages a third party contractor to operate a
distribution facility entirely dedicated to the distribution of the Employer’s
garments for a period in excess of two (2) years, or if the Employer engages a
third party contractor where the Employer’s garments will take over 50% of the
square footage of the third party’s facility for more than three (3) months,
such third party contractor must have a collective bargaining relationship with
UNITE or an affiliate thereof.
     10.3 Subject to the protections set forth above, nothing contained herein
or in any Local Supplement shall be deemed to restrain the Employer in its
determination as to the methods or means by which its products are handled and
distributed, including, but not limited to, the allocation of products and
functions among the Employer’s facilities or the use of facilities not owned,
leased or operated by the Employer.
ARTICLE 11: CHANGE IN PAY SYSTEMS
     The Employer reserves the right to change the method of payment for some of
the general distribution or quality assurance employees to an incentive system.
Employees on the incentive system shall not be paid less than their current
hourly rate. The Union may assert

- 10 -



--------------------------------------------------------------------------------



 



reasonable challenges to the fairness of the proposed incentive system. Any
disputes regarding the implementation of such systems may be submitted to the
arbitrator for resolution.
ARTICLE 12: WAGE INCREASES
     12.1 The wage increases for employees shall be as follows:
     Effective May 28, 2006, employees shall receive a wage increase of $0.50
per hour.
     Effective June 3, 2007, employees shall receive a wage increase of $0.50
per hour.
     Effective June 1, 2008, employees shall receive a wage increase of $0.50
per hour.
ARTICLE 13: CHECK-OFF
     13.1 Subject to the requirements of law concerning authorization and
assignment by the employees individually, the Employer shall deduct membership
dues (which shall be deemed to include periodic fixed dues, initiation fees and
assessments) or, to the extent permitted by law, service charges, from the
earnings of its employees monthly and transmit the same to the Union promptly in
accordance with past practice thereafter.
     13.2 The Employer shall deduct, from the wages or salary of each employee
who voluntarily executes the Political Action Committee (“PAC”) payroll
deduction authorization form that is Attachment A to this Agreement, the
contributions at the frequency of deductions so authorized on that form, and
remit those contributions to the Union at the same time as the

- 11 -



--------------------------------------------------------------------------------



 



Employer remits to the Union the Union dues that are separately voluntarily
authorized by employees to be deducted from their gross wages or salaries and
remitted to the Union pursuant to Article 13 Section 1 of this Agreement. With
each PAC contribution remittance the Employer shall provide the Union with a
written itemization setting forth as to each contributing employee his or her
name and the contribution amount. The parties acknowledge that the Employer’s
cost of administration of this PAC payroll deduction have been taken into
account by the parties in their negotiation of this Agreement and had been
incorporated in the wage, salary and benefits provisions of this Agreement. 13.3
Sums deducted by the Employer under the provisions of Paragraphs 13.1 and 13.2
of this Article shall be kept separate and apart from general funds of the
Employer and shall be held in trust by the Employer for the benefit of the
Union, and/or the PAC, as the case may be.
ARTICLE 14: NO DISCRIMINATION
     The Employer shall not discriminate against any employee on the basis of
race, creed, religion, color, national origin, sex, age, sexual orientation,
citizenship status, disability, veteran’s status or membership in or activities
on behalf of the Union, unless required by this Agreement. The Employer,
however, shall not employ children or adolescents where such employment is
prohibited by an applicable federal or state law or regulation.
ARTICLE 15: EMPLOYMENT STANDARDS
     15.1 All wages, earnings, overtime and holiday pay shall be paid on the day
they were customarily paid, but no later than the Friday following the week in
which they were earned.

- 12 -



--------------------------------------------------------------------------------



 



     15.2 The Employer shall not charge an employee for any damage to materials
unless caused willfully.
     15.3 The Employer shall supply necessary machines and tools to its
employees.
     15.4 No officer of the Employer, supervisory employee or any other person
outside of the bargaining unit shall perform any work covered by this Agreement,
except as specified in Article 18 or in the event of unexpected absenteeism, an
emergency, or for training purposes.
     15.5 All paid breaks shall be fifteen (15) minutes.
     15.6 Employees may elect to receive their pay by having the Employer make a
direct deposit to the employee’s designated account.
ARTICLE 16: HEALTH AND SAFETY
     16.1 The Employer shall fully comply with all standards, laws and
regulations of health, sanitation and safety, including all regulations of the
local fire department.
     16.2 The Employer shall provide an adequate number of drinking fountains.
Restrooms and work areas shall be kept in a clean, sanitary condition, and will
be well-lighted and heated. Air conditioning shall be maintained in the
Employer’s facilities where it currently exists.
     16.3 A worker may refuse to perform work which he reasonably believes would
pose a serious threat of injury or illness.
     16.4 The Employer shall be exclusively responsible for health, safety and
sanitation conditions in its shop. Neither the Union nor its agents or
representatives shall be liable for any job-related injury, illness or death.

- 13 -



--------------------------------------------------------------------------------



 



     16.5 The Joint Labor-Management Committee set forth in Article 38 shall
address issues of health and safety and may make recommendations for the
correction of unsafe or harmful conditions and practices and may make
recommendations for rules and procedures to prevent accidents and disease and
for the promotion of the health, safety and sanitation of the workers.
     16.5.1 The Employer shall facilitate limited safety training of employees
by, at the Union’s request: 1) providing one day’s paid leave of absence per
year to one employee in each shop designated by the Union to attend health and
safety training, and 2) permitting all employees to participate in one paid hour
per year of safety training in the shop during working time. The parties shall
schedule such training at a mutually convenient time. This safety-training
paragraph does not diminish in anyway the Employer’s responsibility to provide a
safe and healthful workplace under this Agreement. The Union will provide such
training only to the extent feasible and is not obligated to provide such
training.
ARTICLE 17: HOURS OF WORK AND OVERTIME
     The provisions governing hours of work and overtime, including overtime
premiums shall be set forth in the local supplemental agreements covering the
individual facilities and the practices developed thereunder shall continue.

- 14 -



--------------------------------------------------------------------------------



 



ARTICLE 18: TEMPORARY EMPLOYEES
     18.1 The Employer, from time to time, may have the need for additional
temporary employees. Such temporary employees shall not be employed by the
Employer for longer than forty (40) consecutive days.
     18.2 Temporary employees shall not be considered to be in the bargaining
unit. The temporary employees shall be informed of their temporary status when
hired and shall acknowledge the same in writing, a copy of which shall be
provided to the Union.
     18.3 In the event that a temporary employee remains employed beyond the
forty (40) day period, then such employee shall be placed in the bargaining unit
and benefit fund contributions for that employee shall be paid retroactively
from the original date of hire. Union obligations for such employee shall be
computed on the basis of the original date of hire.
     18.4 The Employer shall not employ temporary employees if any of the
bargaining unit employees performing such work are on layoff. The Employer
agrees that the job security and earning opportunities shall not be diminished
for the regular bargaining unit employees when temporary employees are used. The
Employer shall not abuse its right to use temporary employees to avoid hiring
regular bargaining unit employees.
     18.5 Temporary employees may be used in the housekeeping department: a) in
the event the Company is understaffed in housekeeping, until bargaining unit
employees can be hired; b) the Company is engaged in a special project which
requires additional personnel power for a limited period of time; or c) the
Company is confronted by emergency circumstances.

- 15 -



--------------------------------------------------------------------------------



 



ARTICLE 19: HOLIDAYS, PERSONAL DAYS/PAID TIME OFF AND SICK DAYS
     19.1 Each Supplemental Agreement shall set forth the number of designated
holidays and sick days, personal days or paid days off that shall be granted.
Employees shall be eligible for holidays at time of hire and those employees who
have completed their trial period shall be eligible for paid time off, sick
days, or personal days.
     19.2 Employees may refrain from working one (1) additional day each year on
a national or ethnic holiday of their choice, but without pay.
     19.3 An employee shall not be eligible for holiday pay if:
     19.3.1 He or she is absent from work on the work day immediately before or
after the holiday, except for a justifiable cause, which shall include absence
from work when the shop is not in operation; or
     19.3.2 He or she becomes disabled and the holiday falls on a day beyond the
sixtieth (60th) day after the said employee last worked in the shop.
     19.4 When personal days are provided, they must be scheduled with the
approval of the Employer. Sick days and/or personal days may be taken in
one-half (1/2) day increments.
     19.5 Employees shall be paid for unused sick days, personal days and paid
days off at the end of the applicable leave year. The local Supplemental
Agreements shall set forth the system for accruing days off, that is, calendar
year, contract year or anniversary date.
     19.6 The Employer shall not count any compensated time off as absences for
disciplinary purposes.
     19.7 Holiday pay shall be paid at an employee’s regular hourly rate. When
an incentive system is in effect, the applicable local Supplemental Agreement
shall set forth the

- 16 -



--------------------------------------------------------------------------------



 



computation for holidays and other paid days off, which shall not be lower than
the extant holiday rate.
     19.8 When a holiday falls during an employee’s vacation, the employee shall
receive the holiday pay and shall not be charged a vacation day for that day.
ARTICLE 20: BEREAVEMENT LEAVE
     The provisions governing bereavement leave shall be set forth in the local
supplemental agreements covering the individual facilities and the practices
developed thereunder shall continue.
ARTICLE 21: SHOP STEWARD
     There shall be in the facility of the Employer Shop Steward(s)designated by
the Union. The Shop Steward(s)shall be compensated by the Employer for time
unavoidably lost during working hours in the process of adjusting grievances.
For purposes of layoff only, Shop Steward(s) shall have super-seniority over
other bargaining unit employees.
ARTICLE 22: SENIORITY/LAYOFF
     The provisions governing seniority and lay off shall be set forth in the
local supplemental agreements covering individual facilities and the practices
developed thereunder shall continue.

- 17 -



--------------------------------------------------------------------------------



 



ARTICLE 23: WORK ASSIGNMENTS
     The provisions governing transfers, promotions, job classifications,
cross-training and job postings shall be set forth in the local supplemental
agreements covering individual facilities and the practices developed thereunder
shall continue.
ARTICLE 24: DISCHARGES AND DISCIPLINE
     24.1 No employee shall be discharged without just and sufficient cause,
except during his trial period. If the discharge or disciplinary act is found to
be unjustified, the employee shall be reinstated and may be compensated for his
loss of earnings during the period of such discharge or disciplinary act.
     24.2 All disciplinary notices, including those for absences, shall be of no
effect one year after the occurrence.
     24.3 The Employer shall inform the Union of all discipline imposed on an
employee, including verbal warnings.
ARTICLE 25: LEAVES OF ABSENCE
     25.1 The Employer shall grant reasonable leaves of absence to employees for
a justifiable cause. Except as may be required by law, the Employer is not
required to grant a leave for a period of less than five (5) consecutive work
days. Employees on leaves of absence shall not lose any job rights and shall be
entitled to return to their regular job prior to such absence.

- 18 -



--------------------------------------------------------------------------------



 



25.2 RETURN FROM MILITARY SERVICE –
25.2.1 Any employee who has been conscripted, inducted or drafted into the
military service of the United States Government, shall, upon termination of
such service, be restored to his former position or to a position of like
seniority status and pay provided he applied for re-employment within ninety
(90) days after the date of his discharge.
25.2.2 Employees who are called to active duty by the National Guard or Reserve
will be paid the difference between their military pay and their regular
straight time wages for up to four (4) weeks. This shall not include scheduled
training exercises for weekends or two weeks.
25.3 FAMILY AND MEDICAL LEAVE
     25.3.1 The Employer shall grant, upon request of the Union, up to six
(6) months’ leave of absence without pay to male and female employees for the
employee’s own serious health condition as defined by the Family and Medical
Leave Act (“FMLA”), or for the birth or adoption of a child or for the care of
family member or live-in partner with a serious health condition.
     25.3.2 The Employer may hire a provisional employee for a period not to
exceed six (6) months to take the place of any employee who is on Family Leave.
Upon the date of hire, the Employer shall give the Union and the provisional
employee notice of the employee’s provisional status. During such period,
provisional employees shall be entitled to all the rights of regular employees
under this Agreement. The Employer may retain a provisional employee as long as
such action does not displace the

- 19 -



--------------------------------------------------------------------------------



 



employee on Family Leave or any other regular employee. An employee on Family
Leave shall be entitled to return to his or her regular job prior to such
absence, or an equivalent position, and, subject to the foregoing, shall not
lose any rights or privileges under this Agreement.
     25.3.4 The employee, whether or not s/he is eligible under the FMLA, may
use family and medical leave on an intermittent basis (as defined by the FMLA)
to the extent that such use is permitted under the rules and regulations
promulgated under the FMLA.
     25.4 The Employer may require proper medical certification for leaves
relating to an employee’s own serious health condition, or for the care of a
seriously ill family member or live in partner.
     25.5 An employee’s medical leave for work-related or non-work related
injury or illness may last up to one year. FMLA leave runs concurrently with
contractual medical leave.
ARTICLE 26: TIME CLOCK
     The Employer shall maintain an adequate number of time clocks on its
premises, and each employee covered by this Agreement shall punch his or her
time card before starting work and at the completion of work and before and
after lunch.
ARTICLE 27: RIGHT TO VISIT SHOP
     Duly authorized representatives of the Union, including engineers and
accountants, shall have the right to visit the premises of the Employer at
reasonable times for the purpose of

- 20 -



--------------------------------------------------------------------------------



 



ascertaining whether the provisions of this Agreement are being complied with.
Such visits shall be conducted so as not to cause interference with operations.
In addition, the Employer shall provide access to relevant accounting books and
records as the Union may reasonably request in order to ascertain whether the
provisions of this Agreement are being complied with.
ARTICLE 28: EMPLOYEE BENEFIT FUNDS
     28.1 The Employer shall pay monthly to the Union a cents per hour
contribution, a monthly rate and/or an amount equivalent to a percentage, as
described below or in the applicable Supplemental Agreement, of each total gross
weekly payroll (before deduction for federal, state or local taxes), including
direct holiday pay, vacation pay and bonuses, of all bargaining unit employees
(whether Union or non-Union employees, and whether regular or trial period
employees) employed in its facility. All payments shall be due on the tenth
(10th) day of the following month. Such payments shall be allocated towards the
following Funds:
     28.1.1 Towards the UNITE HERE National Retirement Fund, a trust fund
established by collective agreement for the purpose of providing pensions or
annuities on retirement, disability or death of participants.
     28.1.2 Towards the UNITE HERE National Health Fund, a trust fund
established by collective agreement for the purpose of providing employees with
health, welfare and recreation benefits and services.
     28.1.3 The Employer shall contribute to substitute employee benefit funds
as may be required by local Supplemental Agreement.

- 21 -



--------------------------------------------------------------------------------



 



     28.2 For those facilities participating in the UNITE HERE National
Retirement Fund (the “NRF”), the Employer shall contribute to the NRF to provide
the prior basic benefit and to provide the new, enhanced benefit [NRF 2000] at a
rate set forth in the local supplemental agreement. The Employer shall provide
the Union, for the NRF, on a monthly basis (within thirty (30) days of the end
of each month), the name, social security number, gross wages paid to each
covered employee and the number of hours paid for in the period (or such other
information as the Union may require in the future related to the NRF 2000
Benefit.) The Union may, in its sole discretion, assign collection of employer
contributions to the UNITE HERE National Retirement Fund or any other designee.
     28.3 For the month of June 2006 the Employer will pay the funds at the
existing rate for health and welfare benefits. Effective July 1, 2006 and
thereafter, the Employer shall contribute the monthly figure set forth in the
applicable supplemental agreement. The Employer shall contribute for each
employee beginning with the first of the month following the completion of the
probationary period. The Employer shall maintain contributions for six months
for an employee on disability leave or workers compensation leave, and for three
months for temporary layoff or for other leave described under paragraph 25.3 of
this Agreement. The applicable employee co-premiums, if any, shall be set forth
in the appropriate local supplement The Employer further agrees that the
co-payment shall be made to a Section 125 Plan. Should the Employer not have its
own Section 125 Plan, the Employer shall participate in a Fund established
Section 125 Plan. In addition to any other requirements which the Fund may
establish concerning an employee’s eligibility to participate in and/or receive
benefits from the Fund, it is also understood that no contributions will be
required for any employee or former

- 22 -



--------------------------------------------------------------------------------



 



employee of the Employer who is participating in and/or receiving benefits from
the Fund as a result of the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The Union shall provide the Employer with a copy of all benefit
enrollment forms for employees who have elected family coverage through the
National Health Fund. If those enrollment forms are not available on hard copy,
the Union shall provide the Employer with access to such data in whatever form
it is maintained. Additionally, the Union shall promptly supply copies of
enrollment forms reflecting a change in status to the Employer as soon as such
forms are completed.
     28.4 If at any time during the life of this Agreement, as a result of
government mandated requirements, a benefit or a cost of any of the benefits
shall be increased, or a new benefit required, or the cost to any fund of
providing existing or new benefits is increased, the Union shall have the right
to request additional company contributions to cover the expense thereof.
     28.5 The said National Health Fund shall continue to be maintained and
administered by the Board of Trustees in accordance with the by-laws or rules
and regulations adopted by the Board of Trustees for that purpose. The Employer
shall have no legal or equitable right, title, claim or interest in or to said
Fund, or the administration thereof. No individual employee have any legal or
equitable right, title or interest in, or claim against, his or any other
employer’s payments towards the National Health Fund, or against said Fund,
except as may be provided the by-laws or rules and regulations of said Fund.
     28.6 The said National Retirement Fund shall be administered in accordance
with its by-laws or rules and regulations by a Board of Trustees. Each Board of
Trustees shall be

- 23 -



--------------------------------------------------------------------------------



 



composed of Union representatives and an equal number of representatives of
employer contributors to that Fund. In the event that the Board of Trustees
shall be deadlocked on any issue or matter arising in connection with its Fund,
the same shall be decided by a neutral Person as set forth in the by-laws or
rules and regulations of said Fund, and his decision shall be final and binding.
The parties hereto hereby ratify, confirm and approve the composition and
membership of each Board of Trustees as now or hereafter constituted.
     28.7 Each Board of Trustees mentioned in Paragraph 28.5 or 28.6 above shall
adopt and promulgate such by-laws or rules and regulations to effectuate the
purpose of its Fund as it may deem necessary and desirable, including the
detailed basis upon which payments from the Fund will be made, and shall have
the power to modify the same from time to time without notice, whenever it may
deem it necessary or desirable to do so. The parties hereby agree to be bound
thereby and they are hereby incorporated in and made part of this Agreement. It
is agreed that such Boards of Trustees may not increase the Company’s level of
contribution during term of this Agreement.
     28.7.1 The Board of Trustees or other body administering any of the benefit
funds, except the UNITE HERE National Retirement Fund, is hereby authorized and
empowered, in its sole discretion and upon such basis as it deems desirable, to
transfer or mingle the assets of or to merge said Fund with any other fund or
funds now existing or hereafter established and provided for in a collective
agreement UNITE HERE or an affiliate thereof. In the event of such mingling,
transfer or merger, the amounts hereinabove provided to be allocated towards the
respective funds shall thereafter be paid over to the fund or funds with which
there has been

- 24 -



--------------------------------------------------------------------------------



 



such mingling, transfer or merger.
     28.7.2 The Board of Trustees of the UNITE HERE National Retirement Fund is
hereby authorized and empowered, in its sole discretion and upon such basis as
it deems desirable, to transfer or mingle the assets of said Fund or to merge
said Fund with any other retirement fund or funds.
     28.8 None of the monies paid into the National Retirement Fund shall be
used for any purpose other than to provide for pensions or annuities on
retirement or death of employees and to pay the operating and administrative
expenses thereof. The monies of the other benefit funds shall be kept separate
and apart from all other monies except as allowed in Paragraphs 28.7.1 and
28.7.2.
     28.9 Only the assets of each benefit fund shall be available for the
payment of the benefits provided by that benefit fund and only to the extent
that such benefit fund is financially able to make such payments.
     28.10 The Employer shall have no legal or equitable right, title, claim or
interest in or to said Funds. No individual employee shall have any legal or
equitable right, title or interest in, or claim against, his or any other
employer’s payments towards said Funds or against said Funds, except as may be
provided by the by-laws or rules and regulations of said Funds.
     28.11 An annual audit of each Fund shall be made by accountants designated
by the Board of Trustees. A statement of the results of such audit shall be made
available for inspection by interested persons at the principal office of the
Fund and at such other places as may be designated by its Board of Trustees.

- 25 -



--------------------------------------------------------------------------------



 



     28.12 In the event benefit fund contributions are collected on behalf of a
health and welfare fund other than the National Health Fund listed in
Paragraph 28.1.2, the person who collected the contributions shall remit the
contributions to the proper health and welfare fund.
     28.13 The Union or the Board of Trustees of a Fund, or both of them, shall
be proper parties-in-interest to enforce collection of payments due from the
Employer towards said Funds. Should the matter be submitted to arbitration and
the arbitrator find against the Employer, he may also order and direct the
Employer to pay interest at the current prime rate of interest as set by the
Amalgamated Bank of New York, 1710 Broadway, New York, New York. He may also
order and direct the Employer to pay the cost of investigation of payments due.
Should the matter be submitted to arbitration and the arbitrator find against
the Employer, the arbitrator may order and direct the Employer to pay the cost
of investigation together with reasonable attorneys’ fees and other expenses
incurred in connection with the matter. In addition, the arbitrator may grant
such other relief as he deems appropriate under the circumstances.
     28.14 The Union or the appropriate Board of Trustees or Boards of Trustees
shall have the right to enforce this Article, including the provisions
pertaining to delinquent contributions, by proceeding through arbitration or by
instituting appropriate action before a court or governmental agency or by
pursuing any other remedies provided by law or this Agreement.
     28.15 The Employer shall contribute one dollar ($1.00) per month for each
employee after s/he has completed ninety (90) days of employment for the
purposes of education and scholarship to a fund designated in the local
supplement.
     28.16 Life Insurance. The Employer will bear the cost of a life insurance
benefit of $35,000.00 per employee through the Amalgamated Life Insurance
Company at a cost of $0.40

- 26 -



--------------------------------------------------------------------------------



 



per month per thousand dollars of insurance coverage per employee.
ARTICLE 29: DISABILITY
     Disability benefits currently in effect shall continue and shall be
specified in the applicable Supplemental Agreement.
ARTICLE 30: GRIEVANCES AND ARBITRATION
     30.1 Any and all disputes between the Union or any employees and the
Employer involving an alleged breach or issue of application or interpretation
of this Agreement or a local Supplemental Agreement shall be adjusted as
follows:
     30.1.1 The shop steward, together with a representative of the Union, shall
attempt to settle the matter with a representative of the Employer. No
adjustment shall be deemed binding on the Union unless approved by the Manager
of the Union or the designated Business Agent servicing the facility. Disputes
not specific to an employee or group of employees may be brought by a
representative of the aggrieved party.
     30.1.2 A grievance is time barred if it is not submitted in writing to the
Employer within sixty (60) working days of the occurrence of the condition or
such time as the affected employee or the Union knew of the condition giving
rise to the grievance. In the case of a continuing violation, a remedy may be
granted for up to one year prior to the filing of the grievance. The time limit
for filing grievances shall not apply to disputes concerning payment of benefit
fund contributions or disputes regarding

- 27 -



--------------------------------------------------------------------------------



 



Article 10.
     30.1.3 If they shall fail satisfactorily to dispose of any such grievance,
the matter shall be submitted to an arbitrator selected by mutual agreement from
the panel set forth herein. If the parties cannot agree on an arbitrator, they
shall select an arbitrator by alternately striking members of the panel. The
arbitrator who heard the previous case shall be struck first. The panel shall
consist of:
Daniel Brent
Robert Light
Joan Parker
Rosemary Townley
     30.2 Either party desiring to use the arbitration procedure as herein
provided shall transmit a written notice to the other party no later than four
(4) months after the filing of grievance. The award or decision of the
arbitrator, in addition to granting such other relief as the arbitrator may deem
proper, may contain provisions commanding affirmative acts or restraining acts
and conduct of the parties. If either party shall default in appearing before
the arbitrator, he is empowered nevertheless to take the proof of the party
appearing and render an award thereon. Any award or decision of the arbitrator
shall be final and binding and shall be enforceable appropriate proceedings at
law or in equity. His fee shall be borne equally by the parties hereto.
     30.2.1 The parties agree that any papers, notices or processes to initiate
or continue an arbitration hereunder may be served by mail, and all papers,
notices or processes in any application to a court to confirm or enforce an
arbitration award hereunder, including service of the papers conferring
jurisdiction of the parties upon the court, may be served by certified or
regular mail, directed to the last-known address of the Employer or the Union.

- 28 -



--------------------------------------------------------------------------------



 



     30.3 The procedure herein established for the adjustment of disputes shall
be the exclusive means for the determination of all disputes, complaints,
controversies, claims or grievances whatsoever, including the arbitrability of
any dispute. It is intended that this provision shall be interpreted as broadly
and inclusively as possible. Neither party shall institute any action or
proceeding in a court of law or equity, State or Federal, or before an
administrative tribunal, other than to compel arbitration, as provided in this
Agreement, or with respect to the award of an arbitrator. This provision shall
be a complete defense to and also grounds for a stay of any action or proceeding
instituted contrary to this Agreement.
     30.4 Any dispute, complaint, controversy, claim or grievance hereunder
which any employee may have against the Employer may be instituted and processed
only by the Union in the manner herein provided. No employee shall have the
right individually to institute or process any action or proceeding with
reference to any dispute, complaint, controversy, claim or grievance, or to
initiate or compel arbitration in the event the Union fails or refuses to
proceed to with arbitration.
ARTICLE 31: NO STRIKE/NO LOCKOUT PLEDGES
     There shall be no strikes or lock-outs during the term of this Agreement
for any reason whatsoever, except as set forth in Article 33.
ARTICLE 32: NO REDUCTION OF WAGES OR OTHER BENEFITS
     Wages and other terms and conditions of employment now existing or
hereafter established at any facility of the Employer shall not be lowered,
except by mutual agreement.

- 29 -



--------------------------------------------------------------------------------



 



Any custom or practice existing in a facility at the time of the execution of
this Agreement more favorable to the employees than the provisions hereof shall
be continued as heretofore.
ARTICLE 33: STRUCK WORK-LABOR DISPUTE CROSSING PICKET LINES
     To the extent that a contractor’ manufacturing work involves the integrated
process of production of the Employer’s garments, the Employer and its
contractors have a close unity interest with each other and in any labor
dispute, and to such extent, the Employer and its contractors are not neutrals
with respect to each other but are jointly engaged in an integrated production
effort. Accordingly, to the extent permitted by law, it shall not be considered
a breach of this agreement on the part of the Union, any of its affiliates or on
the part of any employee if such worker refuses to cross any lawful picket line
recognized by the Union or its affiliates or to enter upon the lawfully picketed
premises of said contractor, either of his or own volition or by direction of
the Union or the International or to refuse to handle garments from a contractor
with whom the Union or any of its affiliates has a lawful labor dispute.
ARTICLE 34: TEMPORARY APPOINTMENT TO UNION STAFF
     The Union shall have the right to appoint an employee to its staff on a
temporary basis, not to exceed nine (9) months, without said employee losing his
seniority rights.
ARTICLE 35: CONFORMITY TO LAW
     35.1 If any provision of this Agreement or the enforcement or performance
of such provision is or shall at any time be determined to be contrary to law by
or enjoined by a court or

- 30 -



--------------------------------------------------------------------------------



 



administrative agency, then such provision shall not be applicable or enforced
or performed except to the extent permitted by law. The Union and the Employer
shall thereupon negotiate a substitute provision.
     35.2 If any provision of this Agreement or its application is held invalid
or enjoined, the remainder of this Agreement shall not be affected thereby.
ARTICLE 36: JURY DUTY
     Jury duty leave shall be set forth in the local supplemental agreement.
ARTICLE 37: UNION ACTIVITIES
     37.1 Any employee who is called from his or her employment to serve on the
Union’s Negotiating Committee shall be paid his or her full wage during the
entire time he or she shall serve on the Union’s Negotiating Committee. A
maximum of one committee member for every twenty-five (25) bargaining unit
employees shall receive this benefit.
     37.2 The Union shall have access to bulletin boards in the facilities.
     37.3 The Company will pay five thousand dollars (5,000.00) for printing and
translation of the contract. The Union will do the printing and translation.
ARTICLE 38: JOINT LABOR-MANAGEMENT COMMITTEE
     The Employer and the Union shall designate an equal number of
representatives to form a Joint Labor-Management Committee. The Committee shall
meet regularly at least one (1)  time per month. The Employer shall compensate
employees at their regular rate of pay for serving on

- 31 -



--------------------------------------------------------------------------------



 



     the Committee during working time.
ARTICLE 39: VACATIONS
     Vacation pay and time off shall be set forth in the applicable local
Supplemental Agreements.
ARTICLE 40: CUTTING
     Any cutting and related tasks, such as marking, grading and digitizing,
shall be performed under the conditions specified in the Supplemental Agreement
covering employees represented by Local 10.
ARTICLE 41: REPORTING PAY
     Employees shall receive reporting (call-in) pay as set forth in the
applicable local Supplement Agreements.
ARTICLE 42: NO WAIVER
     The failure of either party to this Agreement to require strict performance
of any provision of the Agreement shall not be deemed a waiver or abandonment of
any of the rights or remedies provided herein for violation of the Agreement or
any provision thereof; nor shall it constitute a waiver or abandonment of any
right or remedy herein provided for a subsequent violation of any provision of
the Agreement.

- 32 -



--------------------------------------------------------------------------------



 



ARTICLE 43: MANAGEMENT RIGHTS
     All rights and prerogative which may lawfully be exercised by management
and which are not specifically abridged or limited by this Agreement or the
applicable local Supplemental Agreement are reserved to the Employer.
ARTICLE 44: DURATION OF AGREEMENT
     This Agreement shall be effective June 1, 2006 and continue in effect until
midnight of the 31st day of May, 2009.
     IN WITNESS WHEREOF, the parties shall have hereunto set their hands and
seals the year and date hereinabove written.

         
 
        LIZ CLAIBORNE, INC.    
 
       
By:
  /s/ John Moroz    
 
       
 
        UNITE HERE    
 
       
By:
  /s/ Bruce Raynor    
 
       
 
  Bruce Raynor, President    
 
        LOCAL 10    
 
       
By:
  /s/ Richard Guido    
 
       
 
  Richard Guido, Manager    
 
        LOCAL 23-25    
 
       
By:
  /s/ May Chen    
 
       
 
  May Chen, Manager    

- 33 -



--------------------------------------------------------------------------------



 



         
 
        LOCAL 99    
 
       
By:
  /s/ Christine Kerber    
 
       
 
  Christine Kerber, Manager    
 
        NEW ENGLAND JOINT BOARD    
 
       
By:
  /s/ Warren Pepicelli    
 
       
 
  Warren Pepicelli, Manager    
 
        PENNSYLVANIA, OHIO AND SOUTH JERSEY     JOINT BOARD, LOCAL 109    
 
       
By:
  /s/ David Melman    
 
       
 
  David Melman, Manager    

- 34 -